Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 18-20 and newly added claims 21-24 have been reviewed and are addressed below. Claim 10-17 has been cancelled.

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 5-23-22, it has been entered and are addressed below.
Applicant argues that the amended independent clams 1 and 18 include concept and asserts that the 101 rejection is now moot. Examiner respectfully disagrees. The amended claims recites plurality of separate wearable device components, however these separate components are used for input or input/output device. The claim as a whole does not actually implement a treatment plan using such devices, rather it selects a component that will be used which still falls under certain methods of organizing human activity, specifically following rules.
Applicant argues that the prior art does not teach “separate wearable cardiac device components…”, examiner respectfully disagree. Applicant’s specification indicates in paragraph 9 that “the associated plurality of separate wearable cardiac device components of the wearable defibrillator includes one or more of: a battery, a controller, a harness, a plurality of electrocardiogram (ECG) sensing electrodes, a plurality of treatment electrodes, a plurality of gel packets configured for use with at least one of the plurality of ECG sensing electrodes and the plurality of treatment electrodes, a holster for the controller, and one or more user manuals”. The prior art recites in paragraph 63 of Whiting that “medical device 100 can include one or more of the following: a garment 110, one or more sensing electrodes 112 (e.g., ECG electrodes), one or more therapy electrodes 114, a medical device controller 120, a connection pod 130, a patient interface pod 140, a belt 150, or any combination of these. In some examples, at least some of the components of the medical device 100 can be configured to be affixed to the garment 110 (or in some examples, permanently integrated into the garment 110), which can be worn about the patient's torso”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-9, 18-24 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1, 18 recite “receive the inventory information….”, “receive a prescription for a patient”, “retrieve one or more prescription parameters based on the prescription based on the prescription for the patient”, “locate in the inventory information, the wearable cardiac device and the associated plurality of separate wearable cardiac device components based on the prescription parameters”, “determine a deployment status….”, “select the wearable cardia device for the patient. is ready to be deployed”.
The recited limitations, as drafted, under their broadest reasonable interpretation,  covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “system”, “plurality of separate wearable cardiac device”, “processor”, “communication interface circuits”, “separate wearable cardiac device”, “network”, “memory”, “first server” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “wearable cardia devices comprising an associated plurality of separate wearable cardiac device components stored as inventory at a first inventory location”, “plurality of communication interface circuits associated with a corresponding one of the plurality of separate wearable cardiac devices components and configured to facilitate transmission of inventory information through a network”, “at least one server device disposed at a central location and communicatively coupled to the network”, “memory communicatively coupled to the processor and comprising instructions that when executed” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 9, where “the wearable cardiac device is a wearable defibrillator…the associated plurality of separate wearable cardiac device components of the wearable defibrillator includes one or more of: a battery, a controller, a harness, a plurality of electrocardiogram (ECG) sensing electrodes, a plurality of treatment electrodes, a plurality of gel packets configured for use with at least one of the plurality of ECG sensing electrodes and the plurality of treatment electrodes, a holster for the controller, and one or more user manuals.”
Paragraph 17 where “an inventory management server device at a central location and coupled to a network includes a processor, and a memory communicatively coupled to the processor and including instructions that when executed by the processor”.
Paragraph 27 where “the electronic device is one of a personal mobile device of the medical service person, a mobile device assigned to the medical service person, a tablet computing device, and a computer. In another embodiment, the electronic device is a multi-purpose electronic device including a dedicated application configurable to be uniquely associated with a medical service person. In another embodiment, the memory further includes instructions that when executed by the processor cause the processor to configure a wearable cardiac device according to the prescription”.
Paragraph 85 where “The receivers 250a, 250b may be configured to operate according to one or more short-range protocols (e.g., Bluetooth.RTM., RFID, or NFC contactless protocols) and the one or more components 210-240 may each incorporate, or be affixed with, one or more tags 260a-f capable of communicating with the receivers 250a, 250b. For example, receiver 250a may receive information from a tag 260a affixed to a garment and electrode belt assembly 210. For example, the Bluetooth.RTM. interface signals can be processed by including Bluetooth.RTM. circuit(s) for establishing and managing the wireless communications and attendant data transfer mechanism. For example, the RFID information can be received and processed by RFID interface circuit(s) configured to establish and manage the RFID information received from RFID tags. For example, NFC interface circuit(s) can be included in the receivers 250a, 250b to receive and process data transfer in accordance with the NFC contactless protocol. As discussed in more detail below, the transmitted information from the devices and components may include the identity of the device or component with which the tag is associated, as well as information about the component itself, such as its type, size, and/or status”.
The claims recite the additional element of “wearable cardia devices comprising an associated plurality of separate wearable cardiac device components stored as inventory at a first inventory location”, “plurality of communication interface circuits associated with a corresponding one of the plurality of separate wearable cardiac devices components and configured to facilitate transmission of inventory information through a network”, “at least one server device disposed at a central location and communicatively coupled to the network”, “memory communicatively coupled to the processor and comprising instructions that when executed”  which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).  
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9, 12-16, 18-24 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barash (2011/0117878) in view of Whiting (2018/0235537).
With respect to claim 1 Barash teaches an inventory management system for wearable cardiac devices, the system comprising: 
a plurality of separate wearable cardiac device components stored as inventory at a first inventory location, the plurality of separate wearable cardiac device components configured to form one of an operable wearable cardiac monitoring device or an operable wearable cardiac monitoring and treatment device (Barash paragraph 67 “wearable cardioverter defibrillator”, paragraph 195 “the BOA device 704 may include a database that tracks the inventory of devices, supplies, and drugs on board a particular ambulance 701” and paragraph 63 “medical device 100 can include one or more of the following: a garment 110, one or more sensing electrodes 112 (e.g., ECG electrodes), one or more therapy electrodes 114, a medical device controller 120, a connection pod 130, a patient interface pod 140, a belt 150, or any combination of these. In some examples, at least some of the components of the medical device 100 can be configured to be affixed to the garment 110 (or in some examples, permanently integrated into the garment 110), which can be worn about the patient's torso”); 
a plurality of communication interface circuits associated with a corresponding one of the plurality of separate wearable cardiac device components and configured to facilitate transmission of inventory information through a network (Barash paragraph 14); 
at least one server device disposed at a central location and communicatively coupled to the network, the at least one server device comprising (Barash paragraph 20 “system includes a dispatch server arranged to receive notifications of emergency even”)
a processor (Barash paragraph 146), and 
a memory communicatively coupled to the processor and comprising instructions that when executed by the processor cause the processor to receive the inventory information from the plurality of communication interface circuits via the network (Barash paragraph 146); 
receive information for a patient (Barash paragraph 51 “obtain information about the victim”); 
retrieve one or more prescription parameters based on the prescription for the patient (Barash paragraph 51); 
locate, in the inventory information, the wearable cardiac device and the an associated plurality of separate wearable cardiac device components to form the one of the operable cardiac monitoring device or the operable wearable cardiac monitoring and treatment device and that fulfills based on the prescription parameters (Barash paragraph 46); 
determine a deployment status associated plurality of separate wearable cardiac device components; and select the one operable wearable cardiac monitoring device and the operable wearable cardiac monitoring and the treatment device for the patient including the plurality of the separate wearable cardiac device components on determining that the deployment status indicates that and the associated plurality of separate wearable cardiac device components is ready to be deployed to the patient (Barash paragraph 198 “Due to its connection with the network 720 and also with other devices 706, 108, 710, the BOA device 704 may also serve as an ambulance headquarters and/or a type of "repeater" in a trauma or disaster situation. For example, the BOA device 704 may be configured to connect with multiple devices including devices outside the ambulance 701 and/or in a different ambulance 701, to permit the BOA device 704 user to view and manage response treatments, for example. Such a configuration also permits data from multiple devices (e.g. multiple defibrillators or other patient monitoring devices) to be conveyed through the network 720 to an enterprise environment 702 and/or administration environment 703. In another example, a single ambulance 701 equipped with a BOA device 704 system as described above may be deployed to a disaster or trauma situation, and the BOA device 704 may be connected to and aggregating information from multiple patient monitoring devices 706. A supervisor or situation manager may use the BOA device 704 to monitor treatment status, prioritize patient medical needs, transmit relevant information to selected outside caregivers, hospitals, and/or treatment centers, and to distribute resources accordingly”).
Barash does not teach receive a prescription of a patient.
Whiting teaches such a short-term outpatient wearable defibrillator can be prescribed by a physician for patients (Whiting paragraph 60).
One of ordinary skill in the art would have found it obvious to combine the teachings of Barash with Whiting with the motivation of instructing the patient's ambulatory medical device to perform the action (Whiting paragraph 135).
Claim 18 is rejected as above.With respect to claim 2 Barash teaches the inventory management system of claim 1. Barash does not explicitly teach wherein the memory further comprises instructions that when executed by the processor cause the processor to automatically configure the wearable cardiac device according to the one or more prescription parameters.
Whiting teaches such a short-term outpatient wearable defibrillator can be prescribed by a physician for patients (Whiting paragraph 60).
One of ordinary skill in the art would have found it obvious to combine the teachings of Barash with Whiting with the motivation of instructing the patient's ambulatory medical device to perform the action (Whiting paragraph 135).With respect to claim 3 Barash teaches the inventory management system of claim 1, wherein the memory further comprises instructions that when executed by the processor cause the processor to display a user interface configured to allow a user to configure the wearable cardiac device (Whiting paragraph 52 and 168).With respect to claim 4 Barash teaches the inventory management system of claim 1, wherein the wearable cardiac device is a wearable defibrillator, and wherein the one or more prescription parameters comprises one or more treatment parameters for delivering therapy to treat a cardiac condition of the patient via the wearable defibrillator (Barash paragraph 186 and 108).With respect to claim 5 Barash teaches the inventory management system of claim 4, wherein the one or more treatment parameters includes at least one of a treatment energy level, a pulse count, a pulse duration, and a pulse frequency (Barash paragraph 113).With respect to claim 6 Barash teaches the inventory management system of claim 1, wherein the at least one server device is a first server device at the central location, the inventory management system further comprising at least one second server device disposed at the first inventory location and communicatively coupled to the network, the at least one second server device configured to: 
receive, from the plurality of communication interface circuits, inventory information about at least one component of the plurality of separate wearable cardiac device components at the first location (Barash paragraph 115); and communicate, via the network, the inventory information to the at least one first server device at the central location (Barash paragraph 14).With respect to claim 7 Barash teaches the inventory management system of claim 6 teach wherein the inventory information includes at least one of an identifier of the at least one component, a type of the at least one component, a quantity of the at least one component, a status of the at least one component, a location of the at least one component within a depot (Barash paragraph 195 “a database that tracks the inventory of devices” and Barash paragraph 198), 
Barash does not teach and an expiration date of the at least one component.
Whiting teaches the wearable medical device can be configured as a long term or extended use medical device. Such devices can be configured to be used by the patient for an extended period of several days, weeks, months, or even years (Whiting paragraph 54).
One of ordinary skill in the art would have found it obvious to combine the teachings of Barash with Whiting with the motivation of instructing the patient's ambulatory medical device to perform the action (Whiting paragraph 135).
Claim 20 is rejected as above.With respect to claim 8 Barash teaches the inventory management system of claim 1. 
Barash does not teach wherein the prescription includes at least one of a directive to monitor the patient, a directive to monitor and treat the patient, an identity of the patient, a medical condition of the patient, a harness measurement of the patient, and an operating parameter of the wearable cardiac device.
Whiting teaches electronic and mechanical devices for monitoring and treating patients' medical conditions (Whiting paragraph 2 and paragraph 5 “Example external cardiac monitoring and/or treatment devices include cardiac monitors, the ZOLL LifeVest® wearable cardioverter defibrillator available from ZOLL Medical Corporation, and the AED Plus also available from ZOLL Medical Corporation”), With respect to claim 9 Barash teaches the inventory management system of claim 1, wherein the memory further comprises instructions that when executed by the processor cause the processor to identify a medical service person to fulfill the prescription for the patient based on predetermined medical service person criteria, a status of the medical service person, and the prescription (Barash paragraph 198).

With respect to claim 19 Barash teaches the inventory management server device of claim 18, wherein the plurality of communication interface circuits comprises at least one of a Bluetooth interface circuit, a Wi-Fi interface circuit, NFC interface circuit, an RFID interface circuit, and an RFID tag (Barash paragraph 46).

With respect to claim 21 Whiting teaches the inventory management server device of claim 18, wherein the one or more prescription parameters includes one of more of age, gender, size and fit, and underlying medical conditions of the patient (Whiting paragraph 44).

With respect to claim 22 Whiting teaches the inventory management server device of claim 18, wherein the plurality of separate wearable cardiac device components is configured to form the operable wearable cardiac monitoring device, and wherein the memory further comprises instructions that when executed by the processor cause the processor to automatically trigger alerts for reporting information according to the one or more prescription parameters (Whiting paragraph 36).

With respect to claim 23 Whiting teaches the inventory management system of claim 1, wherein the one or more prescription parameters includes one of more of age, gender, size and fit, and underlying medical conditions of the patient (Whiting paragraph 44).

With respect to claim 24 Whiting teaches the inventory management system of claim 1, wherein the plurality of separate wearable cardiac device components is configured to form the operable wearable cardiac monitoring device, and wherein the memory further comprises instructions that when executed by the processor cause the processor to automatically trigger alerts for reporting information according to the one or more prescription parameters (Whiting paragraph 83).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626